***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      STATE OF CONNECTICUT v. EUCLIDES L.*
                   (AC 40032)
                     Alvord, Prescott and Eveleigh, Js.

                                  Syllabus

Convicted of the crime of risk of injury to a child, the defendant appealed
   to this court. The defendant’s conviction stemmed from an incident in
   which his four month old daughter sustained bruising to her face that
   was caused when the defendant held her face while trying to suction
   mucus from her nose. On appeal, he claimed that the trial court improp-
   erly failed to instruct the jury that it should acquit him if it concluded
   that his use of force in caring for his daughter was an accident. Held
   that the trial court’s charge to the jury was legally correct and adequately
   instructed the jury on the issue of accident; although that court did not
   provide the jury with a separate accident charge, a separate charge was
   not required under the law, as a claim of accident is not a justification
   for a crime and negates only the element of intent, and when a defendant
   asserts a claim of accident, namely, that the state failed to prove the
   intent element of the criminal offense, a separate jury instruction is not
   required because the court’s instruction on the intent required for the
   commission of the crime is sufficient in such circumstances, and in the
   present case, the trial court expressly mentioned accident in the context
   of the general intent requirement when it stated that the state was
   required to prove that the defendant intentionally, and not inadvertently
   or accidentally, engaged in his actions.
           Argued January 15—officially released April 9, 2019

                             Procedural History

   Substitute information charging the defendant with
the crime of risk of injury to a child, brought to the
Superior Court in the judicial district of Tolland and
tried to the jury before Graham, J.; verdict and judg-
ment of guilty, from which the defendant appealed to
this court. Affirmed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was William A. Adsit, assigned counsel, for
the appellant (defendant).
   Nancy L. Walker, assistant state’s attorney, with
whom, on the brief, were Matthew C. Gedansky, state’s
attorney, and Elizabeth C. Leaming, senior assistant
state’s attorney, for the appellee (state).
                           Opinion

   EVELEIGH, J. The defendant, Euclides L., appeals
from the judgment of conviction, rendered after a jury
trial, of one count of risk of injury to a child in violation
of General Statutes § 53-21 (a) (1).1 On appeal, the
defendant claims that the trial court violated his consti-
tutional rights by failing to instruct the jury that it should
acquit the defendant if it concluded that his use of
force in caring for his daughter, V, was an accident. We
disagree and, accordingly, affirm the judgment of the
trial court.
   The jury reasonably could have found the following
facts. The defendant and J have one child together, V.
From October, 2014, to January 9, 2015, the defendant,
J and V lived together in an apartment in Vernon. During
this time, the defendant and J were V’s primary care-
givers.
  On January 9, 2015, V, who was four months old at
the time, was fussy because she was suffering from a
cold and had received vaccinations two days earlier.
At approximately 9:30 p.m., the defendant and J took
V upstairs to put her to bed. While the defendant pre-
pared V for bed, J was downstairs, although she periodi-
cally came upstairs to check on the defendant and the
child. At approximately 11:10 p.m., after V fell asleep,
the defendant joined J downstairs.
   After spending ‘‘about a minute [downstairs] . . .
[the defendant] asked J if [he] should wake [V] up and
feed her because she didn’t eat before bed.’’ After J
agreed that they should try to feed V, the defendant
‘‘grabbed [V’s] bottle and went upstairs and [woke] her
up.’’ When the defendant woke V, the child began to
cry hysterically. Because V was congested and ‘‘mucous
was coming out of her nose in bubbles,’’ the defendant
tried to suction mucous out of her nose using a plastic
bulb syringe. V wiggled and resisted the defendant so
the defendant ‘‘grabbed her face.’’ This episode lasted
approximately a minute to a minute and a half.
   J, who was downstairs while the defendant attempted
to suction V’s nose, heard V crying and went upstairs
to check on the defendant and the child. As J
approached the room in which the defendant was tend-
ing to V, she heard a muffled cry. When J entered the
room, she saw that there was blood around V’s nose
and that the child’s skin was blue in color. J believed
that V needed oxygen and feared that this was a side
effect of the vaccinations V had received two days
earlier.2
   J and the defendant immediately drove V to Rockville
General Hospital (hospital). They arrived at the hospital
at approximately 11:30 p.m. While the defendant parked
the car, J ran into the hospital carrying V in her arms.
J told the hospital staff that V was turning blue and
stopped after being comforted by hospital staff.
   Danielle Mailloux, a physician employed at the hospi-
tal, attended to V. Mailloux observed a red mark under
the child’s nose and a purple round mark that was
approximately two centimeters in diameter on her left
cheek. During the first two hours that V was at the
hospital, this mark grew in size and two additional
marks developed on the right side of the child’s face.
Mailloux believed that the marks on V’s face were
bruises.
  Mailloux inquired as to V’s medical history and con-
cluded that the injuries could not be accounted for by
any preexisting medical condition, including the vac-
cines V had received two days earlier. Mailloux asked
V’s parents how the child acquired the injuries, but
neither the defendant nor J was able to provide Mailloux
with an explanation. Because the unexplained bruising
on V suggested abuse, Mailloux determined that she
would need to file a report with the Department of
Children and Families (department).
   Mailloux recommended that V be transferred to Con-
necticut Children’s Medical Center in Hartford for inpa-
tient treatment. Mailloux informed the defendant and
J that after V was transferred, the department was going
to become involved. At this point, the defendant became
upset and said he would not sign the paperwork to have
V transferred to Connecticut Children’s Medical Center.
  Despite the defendant’s protestations, on January 10,
2015, V was transferred to Connecticut Children’s Medi-
cal Center. Once V arrived, the police interviewed the
defendant and J separately. During the interviews, nei-
ther the defendant nor J was able to explain how V had
sustained her injuries. On January 12, 2015, William
Olsen, an employee of the department, interviewed the
defendant and J. Both the defendant and J indicated
that they did not hurt V but again failed to provide an
explanation for the child’s injuries.
   Also on January 12, 2015, Nina Livingston, a physician
and the director of the Suspected Child Abuse and
Neglect team at Connecticut Children’s Medical Center,
evaluated V. Livingston noted that V had ‘‘facial bruising
in a wraparound distribution [from] ear to ear. . . .’’
Specifically, V had bruises on her forehead, left eyelid,
cheeks, temples, jawline, both ears, and above and
below her left eye. Additionally, V had abrasions below
her right nostril, right ear, and left temple, as well as
subconjunctival hemorrhages in both eyes. Because the
injuries could not be accounted for by alternative medi-
cal causes and V could not yet roll over, Livingston
concluded that V’s injuries had been caused by someone
else. On the basis of Olsen’s and Livingston’s findings,
the department invoked a 96 hour administrative hold
on behalf of V.
  On January 19, 2015, a week after the department
invoked the 96 hour hold, the defendant revealed to J
that he had caused V’s bruises by holding her face while
trying to suction mucous from her nose. J encouraged
the defendant to disclose this information to the police.
The defendant agreed to speak with the police, and J
drove him to the police station, where, in a recorded
video statement, the defendant admitted that he was
responsible for V’s bruises.
   The defendant also provided the police with a written
statement in which he stated the following in regard to
his attempts to suction V’s nose: ‘‘I was almost taking
my anger out on [V]. It was almost like we were having
a conversation and she was not letting me do it and I
was going to do it. I was holding her face hard to keep
her head still, I would say it was a 10 on a scale from
1 to 10. She was fighting me and flailing her face back
and forth. I was holding [her] harder than I should hold
a baby. . . . I am devastated . . . that I had to put my
daughter through this because I couldn’t control myself.
. . . It was just the frustration of what I was going
through and I lost control.’’
   In February, 2015, the defendant was arrested in rela-
tion to V’s injuries. On June 28, 2016, the state charged
the defendant with one count of risk of injury to a child
in violation of § 53-21 (a) (1). The defendant entered a
not guilty plea and elected to be tried by a jury.
   On September 29, 2016, following a trial before a jury,
the defendant was convicted of one court of risk of
injury to a child in violation of § 53-52 (a) (1). The
defendant then filed the present appeal in which he
argues that the trial court violated his constitutional
rights by failing to instruct the jury that his use of force
in caring for V was an accident. The state argues that
the defendant’s claim fails because (1) he waived his
appellate claim by abandoning the precise language of
his request to charge on accident, (2) the trial court’s
instruction on general intent was legally correct and
gave ample guidance to the jury on the issue of accident,
and (3) any error in failing to instruct the jury more
fully on accident was harmless. Even if we assume,
without deciding, that the defendant did not waive his
appellate claim by abandoning the precise language of
his request to charge, we conclude that his claim fails
on the merits because the court’s charge was legally
correct.3
   The following facts are necessary for the resolution
of this issue. On August 31, 2016, the defendant submit-
ted the following request to charge: ‘‘For you to find
the defendant guilty of risk of injury, you must find
beyond a reasonable doubt that the defendant intention-
ally squeezed [V’s] face too hard. If you find that the
defendant accidentally used excessive force, i.e., he did
not know that he was squeezing [V’s] face too hard,
then you must find him not guilty. The evidence to
which this charge applies is the testimony of the defen-
dant and [J] that the defendant held [V’s] head while
suctioning her nose.’’
   On September 2, 2016, the state argued, with respect
to the defendant’s proposed charge: ‘‘I would also take
issue with the claim of accident, when this is a . . .
general intent . . . crime and all the state must prove
is that the defendant intended to do the act. . . . [In
a risk of injury charge] the state need only prove [the
defendant] intended to do the act, not inflict the injury
. . . . [A]n accident defense isn’t relevant to this kind
of charge. The defendant isn’t claiming he accidentally
grabbed the child’s face. He’s claiming he accidentally
inflicted the injury. . . . [T]here is no accident defense
in this case because . . . by [the defendant’s] own
admissions . . . he purposely grabbed the child’s face,
but thereafter used excessive force and inflicted the
injury.’’ The defendant did not respond to the state’s
objection to his request to charge.
   On September 28, 2016, the court provided counsel
with a draft of the proposed charge. This version of the
charge provided: ‘‘Intent relates to the condition of mind
of the person who commits the act, his purpose in doing
it. I instruct you now as to general intent because it
applies to the charge of risk of injury. General intent
is the intent to engage in conduct. As to the charge of
risk of injury, it is not necessary for the state to prove
that the defendant specifically intended to endanger
[V’s] physical well-being. Rather, the state is required
to prove that the defendant intentionally and not inad-
vertently or accidentally engaged in his actions which
did constitute blatant physical abuse. In other words,
the state must prove that the defendant’s actions in
forcefully covering her face with his hands were inten-
tional, voluntary and knowing rather than unintentional,
involuntary and unknowing.’’
  In discussing the second draft of the charge with
counsel, the court explained: ‘‘This [instruction]
touches upon the issue of intent to engage in conduct
as opposed to inadvertently or accidentally engaging in
actions. This is the only part in the charge where some
conjugation of the word accident is going to occur. I
mention that . . . because of [the] prior request [of
counsel for the defendant]. I also think it’s consistent
with State v. Martin, [189 Conn. 1, 454 A.2d 256, cert.
denied, 461 U.S. 933, 103 S. Ct. 2098, 77 L. Ed. 2d 306
(1983)].’’ The court then asked if counsel had any prob-
lems with the instruction. The defendant did not reply
to the court’s inquiry. The court thereafter informed
counsel that it would give charges on unanimity and
parental justification and that accident was ‘‘subsumed
under general intent.’’ The following day, on September
29, 2016, the court suggested minor changes to the
charge and asked whether counsel wanted to add any-
thing before the jury was brought out for closing argu-
ment. Both counsel indicated that they had nothing
to add.
   During closing argument, defense counsel stated:
‘‘This is a case about a father trying to help his daughter,
not hurt her. She had a cold that he suctioned her nose
with a bulb syringe to get the mucous out, caused the
bruises, but he did that in order to treat her cold, to
treat her stuffy nose and he held her head too hard,
but he didn’t do that on purpose. He did it accidentally.
He is not the kind of father that would do that. He’s
calm. He’s patient. He’s gentle.’’
  In response, the state argued: ‘‘The defendant wants
you to consider the fact that this was an accident and
you’re not going to hear that as a defense, when the
judge instructs you on the law. The judge is going to
indicate to you that the state must prove that the defen-
dant’s actions in forcefully covering the face of a child
with his hands were intentional, voluntary and knowing
. . . rather than unintentional, involuntary and
unknowing. So, the state must prove that the defendant
intentionally and forcefully cover[ed] the child’s face,
but . . . need not prove the defendant desired the ulti-
mate outcome or intended the ultimate outcome. So,
he may not have meant to cause the bruising on the
child, he may not have thought in advance that that is
what’s going to happen. That doesn’t matter. That
doesn’t make [it] an accident that relieves him of his
criminal responsibility for his actions.’’
   Following closing argument, the court charged the
jury with the following general intent instruction:
‘‘Intent relates to the condition of mind of the person
who commits the act, his purpose in doing it. I instruct
you now as to general intent because it applies to the
charge of risk of injury. General intent is the intent to
engage in conduct. As to the charge of risk of injury, it
is not necessary for the state to prove that the defendant
specifically intended to endanger [V’s] physical well-
being. Rather, the state is required to prove that the
defendant intentionally and not inadvertently or acci-
dentally engaged in his actions. In other words, the state
must prove that the defendant’s actions in forcefully
covering her face with his hand were intentional, volun-
tary, and knowing rather than unintentional, involun-
tary and unknowing.’’
  The court further instructed the jury on the elements
of the risk of injury to a child pursuant to § 53-21,
stating: ‘‘The first element is that the defendant did an
act that was likely to impair the health of the child.
Please recall my earlier instruction on general intent.
To be likely to impair the health of a minor, the statute
requires that the defendant committed blatant physical
abuse that endangered the child’s physical well-being.’’
Furthermore, the court instructed that ‘‘the state must
prove beyond a reasonable doubt that . . . the defen-
dant did an act of blatant physical abuse that endan-
gered the child’s physical well-being and was likely to
impair the health of the child . . . .’’
   The court also instructed the jury on the defense of
justification, stating: ‘‘The evidence in this case raises
the issue that the defendant, as a parent, was justified
in the use of physical force upon [V] because he was
promoting her welfare by suctioning her nose. After
you have considered all of the evidence in this case, if
you find that the state has proved each element of risk
of injury, you must go on to consider whether or not
the defendant was justified in his use of force. When,
as in this case, evidence of justification was introduced
at trial, the state must not only prove beyond a reason-
able doubt all the elements of the crime charged but
must also disprove beyond a reasonable doubt that the
defendant was justified in his use of force.’’
   With these facts in mind, we set forth the relevant
standard of review and legal principles that guide our
analysis. ‘‘Our review of the defendant’s claim requires
that we examine the [trial] court’s entire charge to deter-
mine whether it is reasonably possible that the jury
could have been misled by the omission of the requested
instruction. . . . While a request to charge that is rele-
vant to the issues in a case and that accurately states
the applicable law must be honored, a [trial] court need
not tailor its charge to the precise letter of such a
request. . . . If a requested charge is in substance
given, the [trial] court’s failure to give a charge in exact
conformance with the words of the request will not
constitute a ground for reversal. . . . As long as [the
instructions] are correct in law, adapted to the issues
and sufficient for the guidance of the jury . . . we will
not view the instructions as improper.’’ (Internal quota-
tion marks omitted.) State v. Boyd, 176 Conn. App. 437,
449, 169 A.3d 842, cert. denied, 327 Conn. 972, 174 A.3d
192 (2017). A court, however, ‘‘is under no obligation
to give a requested jury instruction that does not consti-
tute an accurate statement of the law.’’ (Internal quota-
tion marks omitted.) State v. Harper, 184 Conn. App.
24, 40, 194 A.3d 846, cert. denied, 330 Conn. 936, 195
A.3d 386 (2018).
   Section 53-21 (a) provides: ‘‘Any person who (1) wil-
fully or unlawfully causes or permits any child under
the age of sixteen years to be placed in such a situation
that the life or limb of such child is endangered, the
health of such child is likely to be injured or the morals
of such child are likely to be impaired, or does any act
likely to impair the health or morals of any such child
. . . shall be guilty of a class C felony . . . .’’
   ‘‘Specific intent is not an element of the crime defined
in [§ 53-21 (a) (1)]. . . . A general intent to do the pro-
scribed act is required, however, as it is ordinarily for
crimes of commission rather than omission.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Martin, supra, 189 Conn. 12–13. Put another way, to
support a conviction under § 53-21 (a) (1), the jury need
not ‘‘find any intent to injure the child or impair its
health. All that [is] required [is] the general intent on
the part of the defendant to perform the act which
resulted in the injury, that is, that the bodily movement
[that] resulted in the injury was volitional.’’ (Emphasis
omitted.) State v. McClary, 207 Conn. 233, 240, 541 A.2d
96 (1988).
   ‘‘Accident is not a justification for a crime . . . it
negates only one element of the crime, namely, intent.
. . . A claim of accident, pursuant to which the defen-
dant asserts that the state failed to prove the intent
element of a criminal offense, does not require a sepa-
rate jury instruction because the court’s instruction on
the intent required to commit the underlying crime is
sufficient in such circumstances.’’ (Citation omitted;
internal quotation marks omitted.) State v. Moye, 119
Conn. App. 143, 153–54, 986 A.2d 1134, cert. denied,
297 Conn. 907, 995 A.2d 638 (2010).
   The defendant argues that pursuant to our Supreme
Court’s decision in State v. Martin, supra, 189 Conn.
1, the trial court erred in failing to adequately instruct
the jury on accident. The defendant’s case, however, is
distinguishable from Martin, in which the facts were
uniquely suited to an accident instruction. In Martin,
the defendant testified that he injured a child when he
fell and reflexively put his hands out to prevent his fall,
thereby pushing the child against a nearby table. Id.,
10–11. Specifically, the defendant in Martin stated that
‘‘someone grabbed him from behind. He spun around,
his plastic kneecap locked and he fell . . . . He did
not know whether he had touched [the child] as he fell
. . . but he admitted that his reflex action in swinging
out his arms to prevent his fall might have caused the
child to be pushed against a table.’’ Id., 11. Whereas the
resulting injury in Martin was ‘‘wholly accidental’’ and
reflexive, the injury in the present case was a result of
the defendant intentionally holding V’s head in his effort
to suction mucous from her nose. The defendant in the
present case maintains that he inadvertently used too
much force in holding V’s face, thereby accidentally
causing the child’s injuries. This, however, confuses an
intentional act that causes an accidental outcome with
a reflexive, involuntary act like that in Martin. Unlike
in Martin, where the defendant placed his hands out
as a reflexive reaction to external forces, in the present
case, the defendant intentionally held his child’s face.
   Moreover, unlike in Martin, where the court entirely
failed to mention accident in its charge, the court in
the present case mentioned accident in its instruction
on general intent. Our Supreme Court in Martin stated:
‘‘The failure of the court even to allude to this defense
as one which the state had to disprove was a serious
deficiency in the charge.’’ Id., 13. Furthermore, our
Supreme Court in Martin went on to state that ‘‘a cura-
tive instruction should have been given discussing the
general intent requirement in the context of the defense
of accident which had been raised.’’ Id., 14. In the pre-
sent case, the court did more than allude to accident.
In fact, it expressly mentioned accident in the context
of the general intent requirement, stating: ‘‘[T]he state
is required to prove that the defendant intentionally
and not inadvertently or accidentally engaged in his
actions.’’ Although the court in the present case did not
provide the jury with a separate accident charge, a
separate charge was not required under the law. See
State v. Singleton, 292 Conn. 734, 752, 974 A.2d, 679
(2009).
  On the basis of the foregoing, we conclude that the
court’s charge was legally correct and adequately
instructed the jury on the issue of accident.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of the crime of risk of injury to a child, we decline to identify the
victim or others through whom the victim’s identity may be ascertained.
See General Statutes § 54-86e.
   1
     General Statutes § 53-21 (a) provides in relevant part: ‘‘Any person who
(1) wilfully or unlawfully causes or permits any child under the age of
sixteen years to be placed in such a situation that the life or limb of such
child is endangered, the health of such child is likely to be injured or the
morals of such child are likely to be impaired, or does any act likely to
impair the health or morals of any such child . . . shall be guilty of . . .
a class C felony . . . .’’ Although § 53-21 had been amended in 2015, those
amendments have no bearing on the merits of this appeal. In the interest
of simplicity, we refer to the current revision of the statute.
   2
     J, who is a trained respiratory therapist, told the police that she took V
to the hospital because she believed the child might have been suffering
from encephalitis.
   3
     Because we conclude that the charge was legally correct and affirm the
decision on that basis, we do not address the state’s argument that the
court’s failure to instruct the jury more fully on accident was harmless error.